 

Exhibit 10.44

 

execution version

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated October 19, 2018, is made by APDN (B.V.I.) Inc., a corporation
formed under the laws of the British Virgin Islands (the “Grantor”), in favor of
DELAWARE TRUST COMPANY, a Delaware corporation, as collateral agent (the
“Collateral Agent”) for the Secured Parties (as defined in the Guaranty and
Security Agreement referred to below).

 

WHEREAS, Grantor is a wholly owned subsidiary of APPLIED DNA SCIENCES, a
Delaware corporation (the “Company”) and the Company is party to the Securities
Purchase Agreement dated as of August 31, 2018 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the
“Securities Purchase Agreement”) with the Buyers party thereto.

 

WHEREAS, pursuant to the Securities Purchase Agreement, the Grantor has executed
and delivered that certain Guaranty and Security Agreement, dated as of the date
hereof, made by the Grantor to the Collateral Agent for the benefit of the
Secured Parties (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”; the capitalized
terms defined therein and not otherwise defined herein being used herein as
therein defined).

 

WHEREAS, under the terms of the Security Agreement, the Grantor has granted to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, among other property, certain intellectual property of the Grantor,
and have agreed as a condition thereof to execute this IP Security Agreement for
recording with the U.S. Patent and Trademark Office, the United States Copyright
Office and other governmental authorities.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Grantor agrees as follows:

 

SECTION 1.      Grant of Security. Grantor hereby grants to the Collateral Agent
for the ratable benefit of the Secured Parties a security interest in all of
Grantor’s right, title and interest in and to the following (the “Collateral”):

 

(i)       all patents, patent applications, utility models and statutory
invention registrations, all inventions claimed or disclosed therein and all
improvements thereto, including, without limitation, those set forth in Schedule
A hereto (the “Patents”);

 

(ii)       all trademarks, service marks, domain names, trade dress, logos,
designs, slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law), together, in
each case, with the goodwill symbolized thereby, including, without limitation,
those set forth in Schedule B hereto (the “Trademarks”);

 

  

 

 

 

(iii)       all copyrights, including, without limitation, copyrights in
Computer Software (as hereinafter defined), internet web sites and the content
thereof, whether registered or unregistered, including, without limitation, the
copyright registrations and applications and exclusive copyright licenses set
forth in Schedule C hereto (the “Copyrights”);

 

(iv)       all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing, all rights in
the foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of Grantor accruing thereunder or pertaining thereto;

 

(v)       any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

 

(vi)       any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
Obligations (as defined in the Security Agreement) relating to, any and all of
the Collateral of or arising from any of the foregoing.

 

SECTION 2.      Security for Obligations. The grant of a security interest in
the Collateral by Grantor under this IP Security Agreement secures the payment
of all Secured Obligations now or hereafter existing under or in respect of the
Transaction Documents, whether direct or indirect, absolute or contingent, and
whether for principal, reimbursement obligations, interest, premiums, penalties,
fees, indemnifications, contract causes of action, costs, expenses or otherwise.
Without limiting the generality of the foregoing, this IP Security Agreement
secures, as to Grantor, the payment of all amounts that constitute part of the
Secured Obligations and that would be owed by Grantor to any Secured Party under
the Transaction Documents but for the fact that such Secured Obligations are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving Grantor.

 

SECTION 3.      Recordation. Grantor authorizes and requests that the Register
of Copyrights, the Commissioner for Patents and the Commissioner for Trademarks
and any other applicable government officer record this IP Security Agreement.

 

SECTION 4.      Execution in Counterparts. This IP Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

 

SECTION 5.     Grants, Rights and Remedies. This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement.
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Collateral Agent with
respect to the Collateral are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated herein by reference as if
fully set forth herein.

 

 -2- 

 

 

SECTION 6.      GOVERNING LAW. THIS IP SECURITY AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAWS.

 

[remainder of page intentionally blank]

 

 -3- 

 

 

IN WITNESS WHEREOF, Grantor has caused this IP Security Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

 

  APDN (B.V.I.) INC.,   a corporation formed under the laws of the British
Virgin Islands         By: /s/ James A. Hayward   Name: James A. Hayward  
Title: Authorized Signatory         Address for Notices:         50 Health
Sciences Drive   Stony Brook, NY 11790   Attn: Beth Jantzen, CPA   Facsimile:
631-240-8900         with a copy to:       Pepper Hamilton LLP   The New York
Times Building   37th Floor   620 Eighth Avenue   New York, NY  10018-1405  
Attention: Merrill M. Kraines   E-mail: krainesm@pepperlaw.com

 

 -4- 

 

 

SCHEDULE A

 

Patents

 

 Country

  Status   Application No.   Application Date   Title   Patent Number  
Grant Date                               Australia   Filed   2013329256  
10/10/2013   USE OF PERTURBANTS TO FACILITATE INCORPORATION AND RECOVERY OF
TAGGANTS FROM POLYMERIZED COATINGS                                         
Australia   Granted   2013331402   10/16/2013   SECURITY SYSTEM AND METHOD OF
MARKING AN INVENTORY ITEM AND/OR PERSON IN THE VICINITY   2013331402  
02/08/2018                               Canada   Filed   2,903,728   10/16/2013
  SECURITY SYSTEM AND METHOD OF MARKING AN INVENTORY ITEM AND/OR PERSON IN THE
VICINITY                                       Canada   Filed   2,926,436  
10/07/2014   MULTIMODE IMAGE AND SPECTRAL READER                                
      Canada   Filed   2,940,655   03/18/2015   ENCRYPTED OPTICAL MARKERS FOR
SECURITY APPLICATIONS                                       Canada   Granted  
2,945,710   04/14/2015   CONTOUR ENCRYPTION AND DECRYPTION   2,945,710  
07/11/2017                               Canada   Granted   2,886,472  
10/10/2013   USE OF PERTURBANTS TO FACILITATE INCORPORATION AND RECOVERY OF
TAGGANTS FROM POLYMERIZED COATINGS   2,886,472   04/18/2017  

 



 -5- 

 

 

 Country

  Status   Application No.   Application Date   Title   Patent Number  
Grant Date                               Canada   Granted   2,713,101  
10/04/2007   METHOD FOR A CONTINUOUS RAPID THERMAL CYCLE SYSTEM   2,713,101  
09/13/2016                               Canada   Granted   CA2480069  
3/21/2003   Marking Apparatus for Nucleic Acid Marking of Items   480069  
7/24/2012                               China P.R.   Filed   PCT/US2015/025734  
04/15/2015   CONTOUR ENCRYPTION AND DECRYPTION                                  
    China P.R.   Filed   201580014368.6   03/18/2015   ENCRYPTED OPTICAL MARKERS
FOR SECURITY APPLICATIONS                                       China P.R.  
Granted   3155949.2   08/27/2003   METHOD OF DISSOLVING NUCLEIC ACID IN WATER
INSOLUBLE MEDIUM AND ITS APPLICATION                                       China
P.R.   Granted   ZL 200780045281 .0   10/04/2007   METHOD FOR A CONTINUOUS RAPID
THERMAL CYCLE SYSTEM   101589157   04/02/2014                              
China P.R.   Granted   31559492   08/27/2003   METHOD FOR MIXING RIBONUCLEIC
ACID IN WATER-INSOLUBLE MEDIUM AND UTILIZATION THEREOF   356065   08/27/2003    
                          China P.R.   Granted   00107580.2   05/18/2000   A
METHOD FOR UTILIZING RIBONUCLEIC ACID AS MARKERS FOR PRODUCT ANTI-COUNTERFEITING
LABELS   193957   05/18/2000  

 



 -6- 

 

 

 Country

  Status   Application No.   Application Date   Title   Patent Number  
Grant Date                               European Patent Convention   Granted  
03007023.9   03/27/2003   METHOD FOR MIXING RIBONUCLEIC ACID IN WATER-INSOLUBLE
MEDIUM AND UTILIZATION THEREOF   1394544   03/27/2003                          
    European Patent Convention   Granted   4018374.1   08/03/2004   METHOD FOR
CONCEALING A SECRET INFORMATION CARRIED WITHIN A DNA MOLECULE AND METHOD FOR
DECODING A SECRET INFORMATION THAT HAVE BEEN CONCEALED BY SAID CONCEALING METHOD
  156878.3   08/03/2004                               European Patent Convention
  Filed   14852842.5   10/07/2014   MULTIMODE IMAGE AND SPECTRAL READER        
                              European Patent Convention   Filed   15780179.6  
04/15/2015   CONTOUR ENCRYPTION AND DECRYPTION                                  
    European Patent Convention   Filed   07852534.2   10/04/2007   METHOD FOR A
CONTINUOUS RAPID THERMAL CYCLE SYSTEM                                      
European Patent Convention   Filed   15765671.1   03/18/2015   ENCRYPTED OPTICAL
MARKERS FOR SECURITY APPLICATIONS                                       European
Patent Convention   Filed   16783711.1   09/28/2017   HYDROPHOBIC NUCLEIC ACID
SALTS AS SECURITY MARKERS                                       European Patent
Convention   Filed   13776001.3   04/05/2013   PLASMA TREATMENT FOR DNA BINDING 
         

 

 -7- 

 



 

 Country

  Status   Application No.   Application Date   Title   Patent Number  
Grant Date                               European Patent Convention   Filed  
13845351.9   10/10/2013   USE OF PERTURBANTS TO FACILITATE INCORPORATION AND
RECOVERY OF TAGGANTS FROM POLYMERIZED COATINGS                                  
    European Patent Convention   Filed   14784907.9   04/18/2014   LASER MARKING
FOR AUTHENTICATION AND TRACKING                                       European
Patent Convention   Filed           SECURITY SYSTEM AND METHOD OF MARKING AN
INVENTORY ITEM AND/OR PERSON IN THE VICINITY                                    
  European Patent Convention   Granted   13847647.8   10/16/2013   SECURITY
SYSTEM AND METHOD OF MARKING AN INVENTORY ITEM AND/OR PERSON IN THE VICINITY    
                                  European Patent Convention   Granted  
12152848.3   01/27/2012   MARKING COMPOSITION   2482262   09/06/2017            
                  France   Granted   12152848.3   01/27/2012   MARKING
COMPOSITION   2482262   09/06/2017                               France  
Granted   4018374.1   08/03/2004   A NUCLEIC ACID BASED STEGANOGRAPHY SYSTEM AND
APPLICATION THEREOF   1568783   07/11/2007                               France
  Granted   03007023.9   03/27/2003   METHOD FOR MIXING RIBONUCLEIC ACID IN
WATER-INSOLUBLE MEDIUM AND UTILIZATION THEREOF   1394544   02/04/2009  

 



 -8- 

 

 

 Country

  Status   Application No.   Application Date   Title   Patent Number  
Grant Date                               Germany   Granted   4018374.1  
08/03/2004   A NUCLEIC ACID BASED STEGANOGRAPHY SYSTEM AND APPLICATION THEREOF  
04018374   07/11/2007                               Germany   Granted  
03007023.9   03/27/2003   METHOD FOR MIXING RIBONUCLEIC ACID IN WATER-INSOLUBLE
MEDIUM AND UTILIZATION THEREOF   603 26 065.9   02/04/2009                      
        Germany   Granted   12152848.3   01/27/2012   MARKING COMPOSITION  
2482262   09/06/2017                               Great Britain   Granted  
12152848.3   01/27/2012   MARKING COMPOSITION   2482262   09/06/2017            
                  Great Britain   Granted   613626.1   07/08/2006   MARKING
MATERIAL   613626.1   07/08/2006                               Great Britain  
Granted   4018374.1   08/03/2004   A NUCLEIC ACID BASED STEGANOGRAPHY SYSTEM AND
APPLICATION THEREOF   1568783   07/11/2007                               Great
Britain   Granted   03007023.9   03/27/2003   METHOD FOR MIXING RIBONUCLEIC ACID
IN WATER-INSOLUBLE MEDIUM AND UTILIZATION THEREOF   1394544   02/04/2009        
                      Great Britain   Granted   GB2390055   3/21/2003   Marking
Apparatus for Nucleic Acid Marking of Items   GB2390055   8/9/2005  

 

 -9- 

 



 

 Country

  Status   Application No.   Application Date   Title   Patent Number  
Grant Date                               Hong Kong   Granted   10105127.3  
10/04/2007   METHOD FOR A CONTINUOUS RAPID THERMAL CYCLE SYSTEM   1139184  
11/14/2014                               India   Granted   P 002 004 00374  
08/04/2004   A NUCLEIC ACID BASED STEGANOGRAPHY SYSTEM AND APPLICATION THEREOF  
IDO  0026764   08/04/2004                               India   Filed  
##############   07/13/2017   METHOD AND DEVICE FOR MARKING FIBROUS MATERIALS  
                                    Indonesia   Granted   P-002004/00374  
08/04/2004   METHOD FOR CONCEALING A SECRET INFORMATION CARRIED WITHIN A DNA
MOLECULE AND METHOD FOR DECODING A SECRET INFORMATION THAT HAVE BEEN CONCEALED
BY SAID CONCEALING METHOD   IDO  0026764   08/04/2004                          
    Ireland   Granted   12152848.3   01/27/2012   MARKING COMPOSITION   2482262
  09/06/2017                               Israel   Granted   198028  
10/04/2007   METHOD FOR PERFORMING PCR IN A CONTINUOUS RAPID THERMAL CYCLE
SYSTEM   198028   07/06/2015                               Italy   Granted  
4018374.1   08/03/2004   A NUCLEIC ACID BASED STEGANOGRAPHY SYSTEM AND
APPLICATION THEREOF   31679  BE/2007   07/11/2007                              
Italy   Granted   03007023.9   03/27/2003   METHOD FOR MIXING RIBONUCLEIC ACID
IN WATER-INSOLUBLE MEDIUM AND UTILIZATION THEREOF   1394544   02/04/2009  

 



 -10- 

 

 

 Country

  Status   Application No.   Application Date   Title   Patent Number  
Grant Date                               Japan   Filed   2017-501090  
03/18/2015   ENCRYPTED OPTICAL MARKERS FOR SECURITY APPLICATIONS                
                      Japan   Granted   2016-562831   10/14/2016   CONTOUR
ENCRYPTION AND DECRYPTION   6273379   01/12/2018                              
Japan   Granted   2004-225987   08/04/2004   METHOD FOR ENCRYPTING AND
DECRYPTING SPECIFIC MESSAGE BY USING NUCLEIC ACID MOLECULE   4452947  
08/04/2004                               Japan   Granted   2002/294229  
08/30/2002   METHOD FOR MIXING RIBONUCLEIC ACID IN WATER-INSOLUBLE MEDIUM AND
UTILIZATION THEREOF   3930794   08/30/2002                              
Malaysia   Granted   PI2004/3145   08/04/2004   METHOD FOR CONCEALING A SECRET
INFORMATION CARRIED WITHIN A DNA MOLECULE AND METHOD FOR DECODING A SECRET
INFORMATION THAT HAVE BEEN CONCEALED BY SAID CONCEALING METHOD   MY-135976-A  
07/31/2008                               Patent Cooperation Treaty   Filed  
PCT/US2015/025734   04/14/2015   CONTOUR ENCRYPTION AND DECRYPTION              
                        Patent Cooperation Treaty   Filed   PCT/US2015/021165  
03/18/2015   ENCRYPTED OPTICAL MARKERS FOR SECURITY APPLICATIONS                
                      Patent Cooperation Treaty   Filed   PCT/US18/13549  
01/12/2018   TRACEABLE NUCLEIC ACID MARKED FERTILIZER          

 

 -11- 

 



 

 Country

  Status   Application No.   Application Date   Title   Patent Number  
Grant Date                               Patent Cooperation Treaty   Filed  
PCT/US17/17049       IDENTIFYING MARKED ARTICLES IN THE INTERNATIONAL
STREAM OF COMMERCE                                       Patent Cooperation
Treaty   Filed   PCT/US17/23579   03/22/2017   METHOD OF MARKING CELLULOSIC
PRODUCTS                                         Peru   Filed           METHOD
AND DEVICE FOR MARKING FIBROUS MATERIALS                                      
Republic of Korea   Granted   61387/2004   08/04/2004   METHOD FOR CONCEALING A
SECRET INFORMATION CARRIED WITHIN A DNA MOLECULE AND METHOD FOR DECODING A
SECRET INFORMATION THAT HAVE BEEN CONCEALED BY SAID CONCEALING METHOD   4452947
  08/04/2004                               Switzerland   Granted   4018374.1  
08/03/2004   A NUCLEIC ACID BASED STEGANOGRAPHY SYSTEM AND APPLICATION THEREOF  
1568783   07/11/2007                               Switzerland   Granted  
03007023.9   03/27/2003   METHOD FOR MIXING RIBONUCLEIC ACID IN WATER-INSOLUBLE
MEDIUM AND UTILIZATION THEREOF   337023   02/04/2009                            
  Taiwan   Filed   104110480   03/31/2015   IN-FIELD DNA EXTRACTION, DETECTION
AND AUTHENTICATION METHODS AND SYSTEMS THEREFOR                                
      Taiwan   Filed   92119302   07/15/2003   A TRANSFER METHOD OF REWARD FUND
CAPABLE FOR IDENTIFYING MULTIPLE TARGETS          

 



 -12- 

 

 

 Country

  Status   Application No.   Application Date   Title   Patent Number  
Grant Date                               Taiwan   Granted   2003-0121490  
08/06/2003   METHOD FOR CONCEALING A SECRET INFORMATION CARRIED WITHIN A DNA
MOLECULE AND METHOD FOR DECODING A SECRET INFORMATION THAT HAVE BEEN CONCEALED
BY SAID CONCEALING METHOD   I326308   02/16/2005                              
Taiwan   Granted   89108443   03/17/2000   NUCLEIC ACID AS MARKER FOR PRODUCT
ANTI-COUNTERFETING AND IDENTIFICATION                                      
Taiwan   Granted   89111477   06/12/2000   A DEVICE FOR MULTIPLE PCR IN A CLOSED
CONTAINER AND METHOD OF USING THERFOR   I231311   06/12/2000                    
          Thailand   Granted   92819   08/04/2004   METHOD FOR CONCEALING A
SECRET INFORMATION CARRIED   WITHIN A DNA MOLECULE AND METHOD FOR DECODING A
SECRET INFORMATION THAT HAVE BEEN CONCEALED BY SAID CONCEALING METHOD   156878.3
  08/04/2004                               Turkey   Filed   2018/03030  
3/1/2018   TRACEABLE NUCLEIC ACID MARKED FERTILIZER                            
          United States   Filed   14/695,228   04/24/2015   METHODS AND SYSTEMS
FOR THE GENERATION OF A PLURALITY OF SECURITY MARKERS AND THE DETECTION THEROF  
                                    United States   Filed   14/570,242  
12/15/2014   SECURITY SYSTEM AND METHOD OF MARKING AN INVENTORY ITEM AND/OR
PERSON IN THE VICINITY          

 



 -13- 

 

 

 Country

  Status   Application No.   Application Date   Title   Patent Number  
Grant Date                               United States   Filed   14/969,582  
12/15/2015   INCORPORATING SOLUBLE SECURITY MARKERS INTO CYANOACRYLATE SOLUTIONS
                                      United States   Filed   14/572,552  
12/16/2014   METHOD AND DEVICE FOR MARKING FIBROUS MATERIALS                    
                  United States   Filed   PCT/US2015/066074   12/16/2015  
METHOD AND DEVICE FOR MARKING FIBROUS MATERIALS                                
      United States   Filed   16/028,176   07/05/2018   ENCRYPTED OPTICAL
MARKERS FOR SECURITY APPLICATIONS                                       United
States   Filed   15/562,495   09/28/2017   HYDROPHOBIC NUCLEIC ACID SALTS AS
SECURITY MARKERS                                       United States   Filed  
PCT/US2016/022532   03/16/2016   METHOD FOR AUTHENTICATING ACTIVE PHARMACEUTICAL
INGREDIENTS                                       United States   Filed  
15/427,983   02/08/2017   IDENTIFYING MARKED ARTICLES IN THE INTERNATIONAL
STREAM OF COMMERCE                                       United States   Filed  
15/212,429   07/18/2016   PLASMA TREATMENT FOR DNA BINDING          

 

 -14- 

 



 

 Country

  Status   Application No.   Application Date   Title   Patent Number  
Grant Date                               United States   Filed   15/722,157  
10/02/2017   COMPOSITION AND METHOD OF DNA MARKING ELASTOMERIC MATERIAL        
                              United States   Filed   62/575, 926   10/20/2017  
SYSTEM AND METHOD OF TAGGING OBJECTS WITH DETECTABLE NUCLEIC ACID MARKERS VIA
AERIAL DELIVERY                                       United States   Filed  
15/870,035   01/12/2018   TRACEABLE NUCLEIC ACID MARKED FERTILIZER              
                        United States   Filed   15/868,510   01/11/2018  
MULTIMODE IMAGE AND SPECTRAL READER                                       United
States   Filed   15/466,016   03/22/2017   METHOD OF MARKING CELLULOSIC
PRODUCTS                                         United States   Filed  
62/524,186   06/23/201   RAPID AUTHENTICATION OF PHARMACEUTICALS VIA DNA TAGGING
AND IN-FIELD DETECTION                                       United States  
Filed   62/660,158   04/19/2018   SYSTEM AND METHOD FOR PRODUCING
PATIENT-SPECIFIC ANTIBODIES VIA LINEAR DNA AMPLICONS                            
          United States   Filed   62/625,702   02/02/2018   SYSTEM AND METHOD
FOR TRACKING ORIGIN OF CANNABIS PRODUCTS AND CANNABIS DERIVATIVE PRODUCTS      
   

 



 -15- 

 

 

 Country

  Status   Application No.   Application Date   Title   Patent Number  
Grant Date                               United States   Filed   62/684,142  
06/12/2018   SYSTEMS AND METHODS FOR PRODUCING PATIENT-SPECIFIC TUMOR ANTIGENS
VIA LINEAR DNA AMPLICONS                                       United States  
Filed   16/028,176   07/05/2018   ENCRYPTED OPTICAL MARKERS FOR SECURITY
APPLICATIONS                                       United States   Filed  
62/700,021   07/18/2018   PLANT MATERIAL SPRAYING SYSTEM                        
              United States   Granted   15/027,454   04/06/2016   MULTIMODE
IMAGE AND SPECTRAL READER   9,904,734   02/27/2018                              
United States   Granted   10/748,412   12/29/2003   METHOD OF MARKING SOLID OR
LIQUID SUBSTANCES WITH NUCLEIC ACID FOR ANTI-COUNTERFEITING AND AUTHENTICATION  
7,115,301   10/03/2006                               United States   Granted  
11/954,038   12/11/2007   METHODS FOR AUTHENTICATING ARTICLES WITH OPTICAL
REPORTERS   8,426,216   04/23/2013                               United States  
Granted   11/954,044   12/11/2007   SYSTEM AND METHOD FOR SECURE DOCUMENT
PRINTING AND DETECTION   8,415,164   04/09/2013                              
United States   Granted   11/954,051   12/11/2007   SYSTEM AND METHOD FOR
AUTHENTICATING SPORTS IDENTIFICATION GOODS   8,415,165   04/09/2013  

 



 -16- 

 

 

 Country

  Status   Application No.   Application Date   Title   Patent Number  
Grant Date                               United States   Granted   11/954,030  
12/11/2007   OPTICAL REPORTER COMPOSITIONS   8,372,648   02/12/2013            
                  United States   Granted   13/761,447   02/07/2013   OPTICAL
REPORTER COMPOSITIONS   9,005,985   04/14/2015                              
United States   Granted   14/253,641   04/15/2014   CONTOUR ENCRYPTION AND
DECRYPTION   9,412,284   08/09/2016                               United States
  Granted   11/954,009   12/11/2007   METHODS FOR COVALENT LINKING OF OPTICAL
REPORTERS   8,124,333   02/28/2012                               United States  
Granted   12/307,488   10/26/2009   MARKING MATERIAL   9,171,443   10/27/2015  
                            United States   Granted   13/648,594   10/10/2012  
USE OF PERTURBANTS TO FACILITATE INCORPORATION AND RECOVERY OF TAGGANTS FROM
POLYMERIZED COATINGS   9,297,032   03/29/2016                              
United States   Granted   14/497,614   09/26/2014   METHOD AND DEVICE FOR
MARKING ARTICLES   9,963,740   05/08/2018                               United
States   Granted   15/079,214   03/24/2016   USE OF PERTURBANTS TO FACILITATE
INCORPORATION AND RECOVERY OF TAGGANTS FROM POLYMERIZED COATINGS          

 



 -17- 

 

 

 Country

  Status   Application No.   Application Date   Title   Patent Number  
Grant Date                               United States   Granted   14/661,489  
03/18/2015   ENCRYPTED OPTICAL MARKERS FOR SECURITY APPLICATIONS   10,047,282  
08/14/2018                               Various EU Members   Granted   312388.2
  3/21/3003   Marking Apparatus for Nucleic Acid Marking of Items   EP1488039  
3/9/2006                               Vietnam   Granted   1-2004-00742  
08/04/2004   METHOD FOR CONCEALING A SECRET INFORMATION CARRIED WITHIN A DNA
MOLECULE AND METHOD FOR DECODING A SECRET INFORMATION THAT HAVE BEEN CONCEALED
BY SAID CONCEALING METHOD   9182   08/04/2004  

 

 -18- 

 

 

SCHEDULE B

 

Trademarks

 

 Docket Number

  Client Ref No.   Country    Application Date   Application No  
 Registration Date    Registration No.   Status   2542-10 AUSTRALIA   8251-8
AUSTRALIA   Australia   10/27/2006   1143760   09/29/2008   1143760   Registered
  2542-10 CANADA   8251-8 CANADA   Canada   10/26/2006   1321773   11/28/2012  
837149   Registered   2542-89 Intl/EU       Community Trademark   8/16/2017  
1368527   8/7/2017   1368527   Registered   2542-75 EU       Community Trademark
  6/9/2017   16828287   9-Jun-17   16828287   Registered   2542-72 EU      
Community Trademark   12/20/2016   16189961   04/24/2017   16189961   Registered
  2542-46 EU   8251-59 EPO   Community Trademark   11/09/2009   1022396  
11/09/2009   1022396   Registered   2542-54 INTL/EU   8251-70 MP EU   Community
Trademark   10/09/2015   1277705   10/09/2015   1277705   Registered   2542-55
INTL/EU   8251-71 MP EU   Community Trademark   10/09/2015   1,280,146  
10/09/2015   1,280,146   Registered   2542-33 EU   8251-16 CTM   Community
Trademark   07/19/2012   011054285   12/14/2012   011054285   Registered  
2542-62 INTL/EU   8251-72 MP EU   Community Trademark   10/09/2015   1,277,538  
10/09/2015   1,277,538   Registered   2542-63 INTL/EU   8251-73 MP EU  
Community Trademark   10/09/2015   1,282,810   10/09/2015   1,282,810  
Registered   2542-42 EU   8251-52 CTM   Community Trademark   05/09/2011  
009948258   10/13/2011   009948258   Registered   2542-59 EU   8251-66 CTM  
Community Trademark   04/16/2010   009034349   09/28/2010   009034349  
Registered   2542-58 EU   8251-65 CTM   Community Trademark   05/06/2011  
00948258   10/13/2011   00948258   Registered   2542-41 EU   8251-51 CTM  
Community Trademark   12/07/2007   006537047   11/21/2008   006537047  
Registered   2542-57 EU   8251-64 CTM   Community Trademark   05/06/2011  
009948092   10/13/2011   009948092   Registered   2542-29 EU   8251-10 EPO  
Community Trademark   08/12/2010   1048621   08/12/2010   1048621   Registered  
2542-47 EU   8251-61 EU   Community Trademark   12/07/2007   006536999  
11/06/2008   006536999   Registered   2542-56 EU   8251-62 CTM   Community
Trademark   05/06/2011   009948118   10/13/2011   009948118   Registered  
2542-60 EU   8251-67 CTM   Community Trademark   05/06/2011   009948308  
10/13/2011   009948308   Registered   2542-61 EU   8251-68 CTM   Community
Trademark   05/06/2011   009948423   10/13/2011   009948423   Registered  
2542-10 EU   8251-8 EPO   Community Trademark   10/26/2006   005419031  
09/28/2007   005419031   Registered   2542-30 INTL/EU   8251-12 MP EU  
Community Trademark   11/22/2013   1,186,977   11/22/2013   1,186,977  
Registered   2542-58 UNITED KINGDOM   8251-65   Great Britain   11/09/2009  
2531080   05/18/2012   00002531080   Registered   2542-30 INTL/ICELAND   8251-12
MP ICELAND   Iceland   12/19/2013   3594/2013   11/22/2013   1,186,977  
Registered  

 



 -19- 

 

 

 Docket Number

  Client Ref No.   Country    Application Date   Application No  
 Registration Date    Registration No.   Status   2542-89 Intl      
International   8/7/2017   A0069009           Registered   2542-54 INTL  
8251-70 MP   International   10/09/2015   A0053765   10/09/2015   1277705  
Registered   2542-55 INTL   8251-71 MP   International   10/09/2015   1,280,146
  10/09/2015   1/280,146   Registered   2542-62 INTL   8251-72 MP  
International   10/09/2015   1277538   10/09/2015   1277538   Registered  
2542-63 INTL   8251-73 MP   International   10/09/2015   1,282,810   10/09/2015
  1,282,810   Registered   2542-30 INTL   8251-12 MP   International  
11/22/2013   A0039418   11/22/2013   1,186,977   Registered   2542-89 Intl/UK  
    UK   3/6/2017   WE00001368527   1/9/2018   1368527   Registered   2542-84UK
      UK   06/22/2017   UK00003238912   09/08/2017   UK00003238912   Registered
  2542-72       United States   06/21/2016   87/078,346           Filed  
2542-54   8251-70   United States   04/10/2015   86/593,696   04/11/2017  
5,182,183   Registered   2542-55   8251-71   United States   04/10/2015  
86/593,862   04/11/2017   5,182,184   Registered   2542-70       United States  
06/29/2015   86/677,227   02/14/2017   5,142,544   Registered   2542-9      
United States   09/22/2003   76/978,843   08/19/2008   3,489,209   Registered  
2542-31   8251-14   United States   12/29/2010   85/207,192   04/03/2012  
4,120,445   Registered   2542-33   8251-16   United States   01/25/2012  
85/524,990   03/04/2014   4,491,643   Registered   2542-32   8251-15   United
States   12/29/2010   85/207,229   11/22/2011   4,058,892   Registered   2542-11
  8251-11   United States   05/04/2009   77/728,511   10/12/2010   3,862,228  
Registered   2542-12   8251-13   United States   05/04/2009   77/728,499  
01/10/2012   4,085,298   Registered   2542-10   8251-8   United States  
04/28/2006   78/871,967   08/05/2008   3,482,366   Registered   2542-30  
8251-12   United States   08/12/2010   85/105,993   05/22/2012   4,147,273  
Registered   2542-88       United States   2/21/2017   87/343,172          
Filed  

 

 -20- 

 

 

Copyrights

 

None.

 

 -21- 

 

 

